Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 1 of 15

RAO 241 Page 2
(Rev. 10/07)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

United States District Court District: Eastern District of Louisiana
Name (under which you were convicted): Docket or Case No.:
DAVID MARX
Place of Confinement : Prisoner No.:

LOUISIANA STATE PENITENTIARY

 

 

Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

DAVID MARX v. DARREL VANNOY

 

 

The Attorney General of the State of LOUISIANA

 

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:
ORLEANS PARISH CRIMINAL DISTRICT COURT

(b) Criminal docket or case number (if you know): 509-203 "C"
2. (a) Date of the judgment of conviction (if you know): 12/5/2013
(b) Date of sentencing: 12/7/2013

3. Length of sentence: LIFE
4. In this case, were you convicted on more than one count or of more than one crime? O Yes BW No
5. Identify all crimes of which you were convicted and sentenced in this case:

SECOND-DEGREE MURDER

6. (a) What was your plea? (Check one)
we (1) Not guilty go @) Nolo contendere (no contest)
O (Q) Guilty oO 4 Insanity plea
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 2 of 15

RAO 241 Page 3
(Rev. 10/07)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

(c) If you went to trial, what kind of trial did you have? (Check one)
WY jy OF Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
@& Yes © No
8. Did you appeal from the judgment of conviction?
@ Yes O No
9, If you did appeal, answer the following:
(a)Name of court: FOURTH CIRCUIT COURT OF APPEAL
(b) Docket or case number (if you know):
(c) Result: CONVICTION AFFIRMED
(d) Date of result (if you know): 3/14/2015
(e) Citation to the case (if you know): 163 SO.3D 44
Grounds raised:

N UFFICIENT EVIDENCE, VIOLATION OF MIRANDA, INEFFECTIVE ASSISTANCE OF COUNSEL,
MISCONDUCT/MISCHARACTERIZATION OF EVIDENCE

(g) Did you seek further review by a higher state court? BYes O No
If yes, answer the following:
(1) Name of court: LOUISIANA SUPREME COURT
(2) Docket or case number (if you know):
(3) Result:
WRIT DENIED

(4) Date of result (if you know): 3/24/2016
RAO 241
(Rev. 10/07)

10.

11.

Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 3 of 15

Page 4

(5) Citation to the case (if you know): 188 SO.3D 1064
(6) Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes & No

If yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

concerning this judgment of conviction in any state court? W Yes O No

If your answer to Question 10 was "Yes," give the following information:

(a)

(1) Name of court: ORLEANS PARISH CRIMINAL DISTRICT COURT
(2) Docket or case number (if you know): 509-203 "C"

(3) Date of filing (if you know): 3/24/2017

(4) Nature of the proceeding: STATE POST-CONVICTION RELIEF
(5) Grounds raised:

ACTUAL INNOCENCE, INEFFECTIVE ASSISTANCE OF COUNSEL, VIOLATIONS OF
DUE PROCESS RIGHTS, PROSECUTORIAL MISCONDUCT

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes @& No

(7) Result! PCR DENIED

(8) Date of result (if you know): 9/18/2017
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 4 of 15

RAO 241 Page 5
(Rev. 10/07)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a-hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:
(8) Date of result (if you know):
(c) lf you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:
RAO 241
(Rev. 10/07)

12.

Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 5 of 15

Page 6

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes O No

(7) Result:

(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition: & Yes O No

(2) Second petition: OJ Yes O No

(3) Third petition. O Yes OQ No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE:
PROSECUTORIAL MISCONDUCT

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

SEE MEMORNDUM, ATTACHED

(b) If you did not exhaust your state remedies on Ground One, explain why:
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 6 of 15

RAO 241 Page 7
(Rev. 10/07)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? & Yes OG No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
@ Yes O No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition: © APPLICATION FOR POST-CONVICTION RELIEF
STEARATE RAAT ne
Docket or case number (if you know): 509-203 "C"
Date of the court's decision: 9/18/2017

Result (attach a copy of the court's opinion or order, if available):

PCR DENIED
(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? WM Yess O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? W Yes GO No
(6) If your answer to Question (d}(4) is "Yes," state:

Name and location of the court where the appeal was filed:

FOURTH CIRCUIT COURT OF APPEAL

Docket or case number (if you know):

Date of the court's decision: 3/13/2018

Result (attach a copy of the court's opinion or order, if available):

SEE MEMORNDUM, ATTACHED

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
RAO 241

Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 7 of 15

(Rev. 10/07)

Page 8

(ce) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

WRITS SOUGHT THROUGH LOUISIANA SUPREME COURT

GROUND TWO:
INEFFECTIVE ASSISTANCE OF COUNSEL

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

SEE MEMORNDUM, ATTACHED

(b) If you did not exhaust your state remedies on Ground Two, explain why:

(c)

(d)

Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? & Yes QO No
(2) If you did not raise this issue in your direct appeal, explain why:

ISSUE RAISED BUT PRETERMITTED

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
MW Yes © No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: © APLICATION FOR POST-CONVICTION RELIEF

Name and location of the court where the motion or petition was filed:

ORLEANS PARISH CRIMINAL DISTRICT COURT
Docket or case number (if you know): 509-203
Date of the court's decision: 9/18/2017
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 8 of 15

RAO 241 Page 9
(Rev. 10/07)

Result (attach a copy of the court's opinion or order, if available):

SEE MEMORNDUM, ATTACHED

(3) Did you receive a hearing on your motion or petition? O Yes W No
(4) Did you appeal from the denial of your motion or petition? WY Yes O No
(5S) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? W Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:

FOURTH CIRCUIT COURT OF APPEAL
Docket or case number (if you know):
Date of the court's decision: 3/13/2018

Result (attach a copy of the court's opinion or order, if available):

SEE MEMORNDUM, ATTACHED

(7) If your answer to Question (d)(4) or Question (d)}(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two
WRITS SOUGHT THROUGH LOUISIANA SUPREME COURT

GROUND THREE:
N/A

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
AO 241

Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 9 of 15

(Rev. 10/07)

(b) If you did not exhaust your state remedies on Ground Three, explain why?

(c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes

(2) If you did not raise this issue in your direct appeal, explain why:

Post-Conviction Proceedings:

Page 10

O No

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? OO Yes
(4) Did you appeal from the denial of your motion or petition? O Yes
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

O No
O No
O No
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 10 of 15

PAO 241 Page 11
(Rev. 10/07)
(7) If your answer to Question (d)(4) or Question (d)(5S) is "No," explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Four, explain why:

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? GO Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 11 of 15

SAO 241 Page 12
(Rev. 10/07)

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ©) Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and Iocation of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d}(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:
RAO 241
(Rev. 10/07)

13.

14,

15.

Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 12 of 15

Page 13

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? [ Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so,

ground or grounds have not been presented, and state your reasons for not presenting them:

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? & Yes O No

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy
of any court opinion or order, if available.

PETITIONER SOUGHT COURT INTERVENTION IN OBTAINING HIS DNA TEST RESULTS, IF ANY.
(SEE CASE NO. 16-CV-13831)

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

the judgment you are challenging? O Yes & No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

raised.
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 13 of 15

RAO 241 Page {4
(Rev. 10/07)

16, Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a) At preliminary hearing:
FRANK DESALVO

At arraignment and plea:
©) ane omen and
(c) At trial:

SAME
d) At sentencing:
© Save

(e) On appeal:
KEVIN BOSHEA

(f) In any post-conviction proceeding:
RACHEL CONNER

(g) On appeal from any ruling against you in a post-conviction proceeding:

RACHEL CONNER
17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes W No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
18, TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

BASED UPON THE DATE OF FINALITY AND THE DATES DURING WHICH PETITIONER'S STATE
COURT POST-CONVICTION WAS PENDING, PETITIONER BELIEVES THE INSTANT PETITION IS
TIMELY FILED.
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 14 of 15

RAO 241 Page 15
(Rev. 10/07)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

qd) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

{C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 2:20-cv-00128 Document1 Filed 01/13/20 Page 15 of 15

SA0 241 Page 16
(Rev. 10/07)

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

Therefore, petitioner asks that the Court grant the following relief:

ISSUANCE OF THE WRIT OF HABEAS CORPUS

or any other relief to which petitioner may be entitled.

 

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
